FILED
                            NOT FOR PUBLICATION
                                                                           MAY 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: THOMAS R. HAZELRIGG, III,                 No. 13-60118

              Debtor.                            BAP No. 13-1230-TaDju


THOMAS R. HAZELRIGG, III,                        MEMORANDUM*

              Appellant,

 v.

UNITED STATES TRUSTEE,

              Appellee.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
               Taylor, Dunn, and Jury, Bankruptcy Judges, Presiding

                          Argued and Submitted May 5, 2016
                                 Seattle, Washington

Before: GRABER, BERZON, and MURGUIA, Circuit Judges.

      For the reasons stated in the Bankruptcy Appellate Panel’s November 19,

2013 decision, we do not reach Appellant’s Fifth Amendment claim and affirm as


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
to the other issues raised in this court regarding the denial of discharge under 11

U.S.C. § 727(a)(5).

      AFFIRMED.




                                          2